Citation Nr: 0814349	
Decision Date: 05/01/08    Archive Date: 05/12/08	

DOCKET NO.  06-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to service connection for the residuals of a 
perforated eardrum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

Finally, good or sufficient cause having been shown, the 
veteran's motion to advance his appeal on the Board's docket 
has been granted pursuant to the provisions of 38 U.S.C.A. 
§ 7101 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

3.  Chronic residuals of a perforated eardrum are not shown 
to have been present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2007).

3.  Chronic residuals of a perforated eardrum were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; as 
well as service medical and personnel records, and VA 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for 
bilateral hearing loss, as well as for chronic tinnitus and 
the residuals of a perforation of the eardrum.  In pertinent 
part, it is contended that all of the aforementioned 
disabilities are the result of acoustic trauma during the 
veteran's period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The Board notes that, for the purpose of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores utilizing the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim, or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In the present case, pertinent evidence of record is to the 
effect that a portion of the veteran's service personnel and 
medical records were, apparently, destroyed in a fire at the 
National Personnel Records Center in 1973, and are therefore 
unavailable.  However, available service medical records are 
negative for history, complaints, or abnormal findings 
indicative of the presence of chronic hearing loss, tinnitus, 
or any perforation of the eardrums.  While in a service 
clinical record of October 1952, the veteran was described as 
being either a part of or attached to an artillery company, 
that record makes no mention whatsoever of hearing loss or 
tinnitus, or a perforation of the veteran's eardrums.  
Moreover, according to his DD Form 214, the vast majority of 
the veteran's service was spent as a personnel specialist, 
and not as an artilleryman.  At the time of a service 
separation examination in August 1955, the veteran denied any 
history of ear problems.  A physical examination of the 
veteran's ears conducted at that time was entirely within 
normal limits, and hearing for the whispered voice was 15/15 
bilaterally.  Significantly, at the time of service 
separation, no pertinent diagnoses were noted.

In point of fact, the earliest clinical indication of the 
presence of any of the disabilities at issue is revealed by 
VA records dated in 2003/2004, almost 48 years following the 
veteran's discharge from service, at which time there was 
noted the presence of (sensorineural) hearing loss and 
tinnitus, diagnoses which were subsequently confirmed on VA 
audiometric examination in May 2005.

The veteran contends that, as a result of inservice acoustic 
trauma, he now suffers from chronic residuals of perforated 
eardrums.  However, there currently exists no evidence that, 
either in service, or thereafter, the veteran has suffered 
any perforation of either eardrum.  In point of fact, during 
the course of VA outpatient treatment in March 2005, both of 
the veteran's tympanic membranes (i.e., eardrums) were 
described as "intact."  

The Board acknowledges that, following a private audiometric 
examination in May 2007, the examining audiologist described 
the veteran as "already in the VA system for hearing loss 
incurred during his service from 1952 to 1955 due to 
excessive noise," and that the examination in question 
revealed the presence of a bilateral mild to severe sloping 
sensorineural hearing loss "consistent with those seen in 
cases of prolonged noise exposure."  However, those 
statements were clearly based exclusively on history provided 
by the veteran, inasmuch as there is no indication that the 
examining audiologist had access to either the veteran's 
service medical records, or to his claims folder.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993); see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Moreover, the lack of any evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of the veteran's active service and the first evidence 
of hearing loss (or tinnitus) itself constitutes evidence 
which tends to show that the veteran's hearing loss (and 
tinnitus) did not have their onset in service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub. nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002); see also 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board observes that, in support of his argument, the 
veteran has submitted a number of articles cataloging the 
relationship between confirmed acoustic trauma and hearing 
loss and/or tinnitus.  However, those articles do not, in and 
of themselves, demonstrate a causal relationship (or nexus) 
between inservice acoustic trauma and the veteran's current 
hearing loss or tinnitus.  Nor has it been demonstrated that, 
at present, the veteran suffers from any residuals of a 
perforation to either of his eardrums.  Under the 
circumstances, the veteran's claims for service connection 
must be denied.

In reaching the above determination, the Board is cognizant 
of its heightened obligation to explain its findings and 
conclusions, and to carefully consider the benefit of the 
doubt doctrine, in cases such as this, where a portion of the 
veteran's service medical and/or personnel records are 
presumed destroyed, or are otherwise unavailable through no 
fault of the veteran.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  In the case at hand, however, 
there simply exists no evidence that any of the disabilities 
at issue had their origin during, or are in any way the 
result of, the veteran's period of active military service.  
Accordingly, as noted above, service connection must be 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the claimant is expected to provide; and (4) request 
that the veteran provide any evidence in his possession which 
pertains to the claim.

The Board finds that the VCAA notice requirements regarding 
the issues presently under consideration have been satisfied 
by July and August 2004 letters.  In those letters, VA 
informed the veteran that, in order to substantiate a claim 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  

As to informing the veteran as to which information and 
evidence he was to provide to VA, and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him that it had a duty to obtain any records held by 
any federal agency.  It also informed him that, on his 
behalf, VA would make reasonable efforts to obtain records 
which were not held by a federal agency, such as records from 
private doctors and hospitals.  The RO told the veteran that 
he could obtain private records himself and submit them to 
VA.  Finally, he was told to submit any evidence in his 
possession which pertained to his claims.  

Regarding Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), although the veteran was not provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal, this was 
nonprejudicial.  Since the Board has concluded that the 
preponderance of the evidence is against his claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained both VA and private 
treatment records, as well as examination reports.  A VA 
examination to obtain a medical opinion was not conducted in 
this case.  However, such additional action is not warranted.  
As discussed above, there is no suggestion, except by 
unsubstantiated allegation, that the veteran's hearing loss, 
tinnitus, and perforated eardrum disorders may be associated 
with an established event, injury or disease in service.  38 
C.F.R. § 3.159(c)(4) (2007).  See Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Further, any medical opinion which links the 
veteran's disorders to his service would necessarily be based 
solely on uncorroborated assertions by the veteran regarding 
his medical history.  As detailed above, the service medical 
records are negative and the record shows that the veteran's 
disorders became manifest more than 48 years after his 
separation from service.  All other evidence is based solely 
on the veteran's assertions.  Accordingly, a remand for the 
purpose of obtaining a medical opinion regarding whether the 
veteran's disorders are etiologically related to service is 
not warranted.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic tinnitus is denied.

Service connection for the residuals of a perforated eardrum 
is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


